ORIGINAL                                                       09/13/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 06-0356


                                       PR 06-0356
                                                                                   hILLa
                                                                                   SEP 13 2022
                                                                                 Bowen Greenwood
IN THE MATTER OF THE AUTHORIZATION                                             Clerk of Supreme
                                                                                                Court
                                                                                  State of Montana
OF A RETIRED JUDGE TO PERFORM                                     ORDER
A MARRIAGE CEREMONY



       The Honorable Mike Salvagni, Retired District Judge, having retired under the
judges' retirement system as provided by law and having requested authorization to
perform a rnarriage ceremony,
       IT IS ORDERED that the Honorable Mike Salvagni is hereby called to duty as a
district judge to perform a marriage ceremony uniting Adam Michael Salvagni and Karissa
Lyn Straw on October 1, 2022, in Butte-Silver Bow County, Montana.
       This Order is entered by the ChiefJustice pursuant to Article VII of the Constitution
of the State of Montana and statutes enacted in conformity therewith and in implementation
thereof.
       The Clerk of Court is directed to mail a copy of this Order to the Honorable Mike
Salvagni.
                     `1A-,
       DATED this ( a_ day of September, 2022.



                                                 •             Chief Justice